Citation Nr: 1028844	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  02-01 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial rating in excess of 20 percent prior to 
March 27, 2001, a rating in excess of 40 percent for the period 
from March 27, 2001 to September 10, 2004, and a rating in excess 
of 20 percent for the period beginning September 10, 2004, for a 
low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from April 1969 to July 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Baltimore, Maryland, Regional 
Office (RO) of the Department of Veterans Affairs (VA). The 
appeal comes from the initial evaluation assigned for the 
Veteran's service connected low back disorder. Review of the 
record shows that the Veteran was awarded service connection by 
rating decision dated in June 2001 on the basis that a low back 
disorder was aggravated by the Veteran's service-connected right 
knee disability.

The case was remanded by the Board in July 2003 and September 
2005.

The Board then denied a rating in excess of 20 percent for a back 
disorder in a July 2006 decision.  The appellant appealed the 
Board's denial to the United States Court of Appeals for Veterans 
Claims (Court), and the Board's decision was vacated pursuant to 
a May 2007 Order, following a Joint Motion for Remand and to Stay 
Further Proceedings (Joint Motion).  The parties requested that 
the Court vacate the Board's July 2006 decision and remand the 
matter so that the Board could provide adequate reasons and bases 
in support of the determination that application of a pre-
aggravation rating was warranted.  The Court granted the Joint 
Motion and remanded the case to the Board.

In an August 2007 decision, the Board denied an initial rating in 
excess of 20 percent for a low back disorder for the period prior 
to March 27, 2001, granted a 40 percent rating for the period 
from March 27, 2001 to September 10, 2004, and a 20 percent 
rating thereafter.  In September 2007, the RO effectuated the 
Board's decision. 

The appellant appealed the Board's decision to the Court.  In an 
April 2009 memorandum decision, the Court vacated the Board's 
decision and remanded the matter so that the Board could provide 
adequate reasons and bases in support of the determination that 
application of a pre-aggravation rating and to address whether a 
medical examination and opinion evaluating the level of 
preaggravation disability  was warranted. 

The Board notes that although the Court vacated the entire Board 
decision, in a  September 2007 rating decision, the RO, in 
pertinent part, effectuated the Board's decision that granted an 
increased 40 percent rating for the period from March 27, 2001 to 
September 10, 2004.  Nothing done by the Board in this document 
or subsequent decision should be taken to complicate that award.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In June 2001, the Veteran was granted service connection for 
chronic lumbosacral strain as related to the Veteran's service-
connected status post right knee medial meniscectomy with 
degenerative joint disease (hereinafter "right knee 
disability").  A noncompensable disability rating was assigned 
based on the worsening percentage being deducted from the finding 
that the Veteran's low back disability was considered 40 percent 
disabling due to severe limitation of range of motion.  At that 
time, a March 2001 VA examination report reflects that a VA 
examiner opined that it was as likely as not that the Veteran's 
back problem had been aggravated to some extent by the right knee 
disability, perhaps 15 percent.  In a September 2004 VA 
examination report, the VA examiner noted that due to the lack of 
objective defect on imaging of the lumbar spine, it is difficult 
to assess the extent contribution of the right knee disease to 
the current complaints in the lower back region.  He agreed with 
the prior VA examiner that the Veteran's back problem might have 
been aggravated to some degree by the right knee, perhaps 15 
percent.  

Subsequently the RO indicated that findings indicated a 60 
percent rating should be assigned with a 40 percent reduction, 
warranting the assignment of a 20 percent rating.

In July 2006, the Board denied the Veteran's claim for a rating 
in excess of 20 percent for a low back disorder.  At that time, 
the Board found that it was unable to determine the precise 
nature of the Veteran's low back disorder prior to aggravation by 
the service-connected right knee disorder.  Thus, it was 
determined that a maximum 20 percent rating was warranted for the 
time period by the physical findings.  While the result was 
essentially similar to the RO's result, it was noted to be on 
another basis.  Nothing in that decision should be taken as 
indicating that a higher rating should be warranted in the 
discussion of how the RO arrived at the 20 percent rating that 
had been assigned.

In February 2007, VA filed a motion for remand to afford the 
Board an opportunity to provide adequate reasons or bases in 
support of its determination that application of a pre-
aggravation rating was warranted.  In addition, the Board should 
discuss whether a medical examination or opinion evaluating the 
level of pre-aggravation was necessary to make a decision on the 
Veteran's claim because it appears that the Board has conceded 
that a 60 percent rating for the Veteran's overall impairment may 
be warranted.  The Court granted this motion in April 2007.

In an August 2007 decision, the Board denied a rating in excess 
of 20 percent for the Veteran's service-connected low back 
disorder for the period prior to March 27, 2001, granted a higher 
40 percent rating for the period from March 27, 2001 to September 
10, 2004, and a rating of 20 percent thereafter.  Again these 
ratings were assigned based on the overall impairment found by 
the Board without regard to any assignment of a pre-aggravation 
rating.  This represented an increased rating for part of the 
time at issue-a rating that contemplated all symptoms shown, 
without subtraction for aggravation.

In April 2009, the Court issued a memorandum decision that 
vacated and remanded the Board's August 2007 on the basis that 
the Board did not fully comply with the terms of the February 
2007 remand instructions.   The Court again remanded the matter 
to the Board to provide adequate reasons or bases in support of 
its determination that application of a pre-aggravation rating 
was warranted and to fully address whether a medical examination 
or opinion evaluating the level of pre-aggravation was necessary 
to make a decision on the Veteran's claim in light of the Board's 
reported concession that a 60 percent rating for the Veteran's 
overall impairment may be warranted.

In light of the Court's memorandum decision, the Board finds that 
a VA examination and opinion is warranted to determine the actual 
level of preaggravation disability of the Veteran's low back 
disorder by the Veteran's service-connected right knee disability 
in order to make a decision on this matter.  

In addition, the Board notes that the Veteran last underwent a VA 
spine examination in September 2004.   Therefore, the Board finds 
that to ensure that the record reflects the current severity of 
the Veteran's service-connected low back disorder on appeal, a 
more contemporaneous examination(s) is warranted, with findings 
responsive to all applicable rating criteria, both orthopedic and 
neurological.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (VA has a duty to provide the Veteran with a thorough and 
contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (an examination too remote for rating 
purposes cannot be considered "contemporaneous").

To ensure that all due process requirements are met, and that the 
record before the examiner is complete, the AMC/RO should give 
the Veteran another opportunity to provide information and/or 
evidence pertinent to the claim on appeal.  The RO should ensure 
that it informs the Veteran of the notice requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
(particularly, as regards assignment of disability ratings and 
effective dates). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send to the Veteran 
and his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  

The RO/AMC should explain the type of 
evidence that is the Veteran's ultimate 
responsibility to submit.  The RO/AMC 
should also ensure that its letter meets 
the notice requirements of Dingess/Hartman, 
cited to above.

2.  Thereafter, the Veteran should be 
scheduled for appropriate VA 
examination(s).  The claims folder must be 
made available to the examiner(s) 
performing each examination, and those 
examiner(s) are asked to indicate that they 
have reviewed the claims folder.  All 
indicated tests should be accomplished, and 
all clinical findings reported in detail. 

The examinations should set out orthopedic 
and neurological findings reflecting the 
extent and severity of each disability.

(a) In setting out neurological findings, 
the examiner should identify, and comment 
on the frequency or extent of, as 
appropriate, all neurological symptoms 
associated with the Veteran's low back 
disability-to include muscle spasm, 
guarding, foot drop, radiculopathy and/or 
sciatic neuropathy, if any, and provide an 
assessment of the extent or severity of 
each.  All neurological manifestations 
should be described in detail.  

(b) In setting out orthopedic findings, the 
examiner should conduct range of motion 
testing of the low back, expressed in 
degrees.  The examiner should render 
specific findings as to whether, during the 
examination, there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or in coordination 
associated with the low back.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins. In 
addition, the physician should indicate 
whether, and to what extent, the Veteran 
experiences likely functional loss of the 
low back due to pain and/or any of the 
other symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms of 
additional degrees of limited motion.

Further, the examiner should indicate 
whether any current muscle spasm or 
guarding is severe enough to result in an 
abnormal gait, or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  The examiner should 
also indicate whether the Veteran has any 
ankylosis of the spine; and, if so, the 
extent of any such ankylosis, and whether 
the ankylosis is favorable or unfavorable. 
Incapacitation, to the extent identified, 
should be set out.

(c) In addition, as noted above, the 
Veteran's low back disorder was initially 
found to have been aggravated by his 
service-connected right knee disability.  
However, there is no definitive opinion as 
the quantity of degree of additional 
disability resulting from the aggravation 
(other than the 15 percent figure reported 
above).  Therefore, the examiner is 
requested first to address whether based on 
the medical evidence of record, it is 
medically possible to quantify the 
percentage that the Veteran's low back 
disorder has been aggravated by his 
service-connected right knee disability.  
If not, such finding should be explained in 
detail.  If so, the examiner is requested 
to provide an opinion that quantifies the 
degree of additional disability to the low 
back disorder resulting from the 
aggravation by the Veteran's service-
connected right knee disability.  

Each examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached.

3.  Thereafter, the RO/AMC should 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority, to include consideration of all 
applicable diagnostic codes and the RO must 
document its specific consideration of 38 
C.F.R. §§ 4.40, 4.45 and 4.59 factors and 
DeLuca v. Brown, 8 Vet. App. 202, 205-207 
(1995).  Also, the RO/AMC must discuss 
whether "staged" ratings are warranted 
pursuant to Fenderson v. West, 12 Vet. App. 
119, 126 (1999); Hart v. Mansfield, 21 Vet. 
App. 505, 509-510 (2007).

4.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


